129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
No. 97-1584MN.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 21, 1997.Filed:  Oct. 30, 1997.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

PER CURIAM

1
Anthony Pina appeals the district court's ruling committing Pina under 18 U.S.C. § 4245.  The district court adopted the magistrate judge's report holding that Pina suffered from a mental disease or deficit for which he needed care and treatment in a suitable facility.  On review, we find no basis for reversal of the magistrate judge's analysis.  Accordingly, we affirm.  See 8th Cir.  R. 47B.